SHELBY, Circuit Judge,
after stating the case as above, delivered the of the court.
The defendant caused the arrest of the plaintiff without warrant.. This was the foundation of plaintiff’s suit, which was for assault and battery and false imprisonment. Arrests without warrant are sometimes lawful. Circumstances may exist which of themselves are a command of arrest as imperative as the command of official authority. *36Such right of arrest without warrant rests upon the inherent right of society to protect itself against sudden assaults in emergencies by the spontaneous action of its members. The right is limited to cases where the person arrested has committed, or is about to commit, a criminal offense. It does not extend to civil cases, for it is not supposed that in such cases public justice will suffer by such delay in arresting a wrongdoer as may be requisite to obtain legal process, if it be a case in which process of arrest may be lawfully obtained. When one makes or causes an arrest to be made without legal process, and the legality of his action is called in question, to sustain his action, he must show a felony actually committed, and facts that had come to his knowledge which justified him in suspecting the person arrested to be the felon; or he must show a felony being committed, and an arrest made to prevent it. Forcible breaches of the peace are placed, as regards arrest without warrant, on the footing of felonies. Cooley, Torts, 174, 175. The right to liberty and immunity from arrest should be protected, unless the arrest is made necessary and proper under the principles stated.
It does not appear from the record that the plaintiff had committed any criminal offense or that he was about to commit one. The evidence tended to show that, in violation of an agreement made by him, he was endeavoring to prevent the proceeds of the check being received by the defendant at his bank. If it be conceded that the defendant was entitled to the possession of the check (although it was made payable to the plaintiff), the defendant had no right to secure its possession by force and violence. He should pursue his legal or equitable remedies, and not take the law into his own hands. The circuit court erred in the charge given.
The judgment of the circuit court is reversed, and the case remanded for a new trial.